Citation Nr: 0318385	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  01-03 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
Crohn's disease with gastroesophageal reflux and 
pseudodiverticulum.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from February 1996 to 
September 1999.  He has been represented throughout his 
appeal by the Disabled American Veterans.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which granted service connection 
for Crohn's disease with gastroesophageal reflux and assigned 
a 10 percent rating effective from September 14, 1999, the 
day following the veteran's discharge from service.  He 
appealed for a higher initial rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran's service-connected Crohn's disease with 
gastroesophageal reflux and pseudodiverticulum is currently 
manifested by subjective complaints of abdominal pain, 
diarrhea, constipation, heartburn, occasional dysphagia, and 
acid reflux.  Objectively, there is only evidence of 
abdominal tenderness to palpation.  There is no evidence of 
weight loss.  


CONCLUSION OF LAW

The criteria have not been met for an initial rating in 
excess of 10 percent for the service-connected Crohn's 
disease with gastroesophageal reflux and pseudodiverticulum.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7319 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This Act is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before that date and not yet final.  This new 
law eliminates the concept of a well-grounded claim and 
redefines VA's obligations with respect to the duties to 
notify and assist claimants in the development of their 
claims.  First, VA has a duty to notify the claimant and 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103.  Second, VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.   

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  For example, 
the discussions in the February 2000 rating decision he 
appealed, the January 2001 statement of the case, and the 
September 2002 supplemental statement of the case informed 
the veteran of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  Additionally, a letter dated in 
August 2001 from the RO specifically informed the veteran of 
the enactment of the VCAA, VA's duty to notify, VA's duty to 
assist in obtaining evidence, what the evidence must show for 
entitlement, when and where to send pertinent information, 
what VA had done to assist the claims, and how to contact VA 
for additional assistance.  The RO also informed him that it 
would obtain any VA or other Federal records that he 
identified.  

Those documents listed above, especially when considered 
collectively, provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  The RO also apprised the veteran of the 
applicable laws and regulations in the statement of the case 
and supplemental statement of the case.  And the basic 
requirements for establishing his entitlement to a higher 
initial rating for his Crohn's disease with gastroesophageal 
reflux and pseudodiverticulum have remained unchanged-
despite the change in the law with respect to the preliminary 
duties to notify and assist.  The Board finds, then, that VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  Additionally, the RO attempted to obtain all 
relevant evidence identified by the veteran as to his 
service-connected disability.  The Board is not aware of any 
relevant evidence that has not been obtained.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, no further assistance 
to the veteran with the development of evidence is required 
for this claim.  


II.  Factual Background

The service medical records show that the veteran was seen in 
September 1997 with complaints of continuous diarrhea.  He 
was diagnosed with R/O Crohn's disease.  The veteran was next 
seen in December 1998 for continued diarrhea; he also 
reported lower abdominal pain and cramping.  He also reported 
constipation on and off.  The assessment was probable 
irritable bowel syndrome, R/O Crohn's disease.  In January 
1999, the veteran underwent an upper gastrointestinal study, 
which revealed gross spontaneous gastroesophageal reflux 
without radiographic evidence of associated esophagitis or 
other esophageal abnormality; it also revealed subtle changes 
of terminal ileum, which possibly represented very early 
manifestation of Crohn's disease.  Colonoscopy was reported 
to be normal.  The pertinent diagnosis was Crohn's disease.  

On the occasion of his initial VA examination in November 
1999, it was noted that the veteran had had no incidents of 
obstruction or known fistulous disease.  It was noted that he 
had protruding hemorrhoids with bowel movements and 
considerable discomfort in the anal area.  X-rays suggested 
that the disease was confined to the distal small bowel.  His 
appetite was good, however, he was required to eat four or 
five times a day to maintain his weight. It was further noted 
that he averaged four stools per day and occasionally at 
night his stools are very loose.  He also reported severe 
cramps, at times, causing him to double over.  The veteran 
also reported a history of reflux and heartburn for which he 
was given Tagamet; he was on no specific medication for his 
Crohn's disease.  On examination, it was noted that the 
veteran weighed 140 pounds; he was of average build.  There 
was tenderness in the right upper quadrant and rather 
striking tenderness in the right lower quadrant.  No guarding 
or masses were felt.  The impression was Ileo Crohn's 
disease.  

Received in March 2001 were private treatment reports dated 
from July 2000 to January 2001, which show that the veteran 
received clinical attention and treatment for complaints of 
abdominal pain in the epigastric area.  On examination in 
July 2000, the abdomen was flat, soft and nontender; no 
masses or organomegaly was noted.  The assessment was Crohn's 
colitis, asymptomatic at this time, and gastroesophageal 
reflux disease (GERD), asymptomatic at present.  When seen in 
January 2001, the veteran complained of abdominal pain in the 
epigastric area and a little bit on the left and right side.  
He reported approximately 3 to 4 loose stools per day, which 
he had lived with and never bothered him, but was bothering 
him at the time of the examination.  On examination, there 
was tenderness in the epigastric area without rebound or 
guarding.  He had mild tenderness in the right upper and left 
upper quadrant.  Lower quadrants were negative.  Bowel sounds 
were normal.  The impression was gastritis and reflux, 
treated with Zantac.  The examiner noted that the veteran had 
probable activation of his Crohn's disease.  

The veteran was afforded a VA examination in February 2002, 
at which time he indicated that he began having heartburn and 
reflux about the same time that his Crohn's symptoms began.  
He also reported dysphagia at times.  He noted that symptoms 
were helped, but not entirely, by Ranitidine.  He had not 
been examined endoscopically, as regards his esophagus and 
stomach.  He reported a recent 
flare-up of the Crohn's disease associated with an upper 
respiratory infection.  He also noted that, at times, certain 
foods will trigger symptoms.  He reported weight loss with 
the most recent flare-up, but his general stable weight is 
about 145 pounds.  The examiner noted that pseudo diverticula 
was a benign intestinal condition that did not produce 
symptoms of any kind or disease.  On examination, there was a 
diffusely tender lower abdomen.  There were no masses 
present.  The pertinent diagnoses were Crohn's disease and 
GERD.  




III.  Legal Analysis

Rating are determined by comparing a veteran's present 
symptomatology with criteria set forth in the VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations, and the Board must consider 
all regulations that could reasonably apply.  See 38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592-
594(1995).  

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
"[c]ompensation for service-connected injury is limited to 
those claims which show present disability."  The Court 
further held that:  "[w]here entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  The Court subsequently held, however, 
that the above rule is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  



The veteran's service-connected Crohn's disease is rated, by 
analogy, under Diagnostic Code 7319 of the Schedule for 
irritable colon syndrome (spastic colitis, mucous colitis, 
etc.).  Under this code, a 10 percent rating is warranted 
when there is evidence of moderate irritable bowel syndrome, 
with frequent episodes of bowel disturbance and abdominal 
distress.  And a maximum rating of 30 percent is warranted 
for severe irritable bowel syndrome, with diarrhea, or 
alternating diarrhea and constipation, and more or less 
constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic 
Code 7319 (2002).  

Crohn's disease also may be rated, by analogy, under 
Diagnostic Code 7323 of the Schedule for ulcerative colitis.  
Under this code, a 10 percent is warranted when there is 
evidence of moderate symptoms, with infrequent exacerbations.  
A 30 percent rating requires moderately severe symptoms, with 
frequent exacerbations.  A 60 percent rating requires severe 
symptoms, with numerous attacks a year and malnutrition, and 
the health only fair during remissions.  And a maximum rating 
of 100 percent requires pronounced symptoms, resulting in 
marked malnutrition, anemia, and general debility, or with 
serious complications such as liver abscess.  38 C.F.R. 
§ 4.114, Diagnostic Code 7323 (2002).  

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  38 C.F.R. § 4.112.  

The Board notes that the regulatory criteria for the 
evaluation of diseases of the digestive system were amended 
during the pendency of the veteran's appeal, effective July 
2, 2001.  When, as here, the regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran is entitled to resolution of his 
claim under the criteria that are to his advantage (most 
favorable).  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
But in this particular case, the changes do not significantly 
affect the veteran's rating and essentially leave the 
application of the provisions of Diagnostic Code 7319 
unchanged.  So neither version, new nor old, is actually more 
favorable.  Consequently, he will not be prejudiced by the 
Board's election in this decision to consider his claim 
solely based on the new criteria.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  See also Dudnick v. Brown, 10 
Vet. App. 79, 80 (1997).

After reviewing the medical and other evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for a higher initial rating.  The disability is 
manifested by subjective reports of abdominal pain, diarrhea, 
occasional constipation, heartburn, and acid reflux.  The 
objective clinical findings, however, reveal little in the 
way of disability other than some abdominal tenderness.  In 
addition, the veteran's weight essentially has remained 
stable and, in fact, showed some increase according to the 
last VA examination report.  On examination in November 1999, 
he weighed 140 pounds; however, in February 2002, although he 
reported some weight loss with his most recent flare, it was 
noted that his generally stable weight was 145 pounds.  
Additionally, the VA examinations in November 1999 and 
February 2002, as well as the private evaluation report in 
January 2001, only show an objective finding of tenderness in 
the epigastric area.  No guarding or masses were reported 
during any of those examinations.  Moreover, while the 
veteran indicates that he is unable to tolerate certain 
foods, there is not any indication that he has been placed on 
a special diet.  

For these reasons, the Board finds that the preponderance of 
the evidence is against a rating higher than 10 percent since 
the initial grant of service connection.  The Board realizes 
that the veteran suffers from diarrhea.  Nevertheless, he has 
not presented sufficient medical evidence indicating he also 
suffers from more or less constant abdominal distress, as 
required for a 30 percent rating under DC 7319.  Although his 
medical records confirm that he has received ongoing 
treatment for abdominal distress, it cannot be characterized 
as "more or less constant" since it appears to resolve with 
medication.  The mere fact that he experiences abdominal 
distress is not sufficient reason, alone, to assign a rating 
higher than 10 percent under Code 7319 because even the 10 
percent rating that he currently has presumes that he will at 
times experience this residual symptom.  The more dispositive 
issue in terms of whether he deserves a higher rating is to 
what extent (i.e., how often) does he experience this 
symptom, not whether he does at all.  And the objective 
clinical findings do not suggest sufficient frequency to 
warrant a rating higher than 10 percent under DC 7319 at any 
time since the initial grant of service connection.  See 
Fenderson, 12 Vet. App. at 125-26.  

Finally, the Board notes that VA regulations also provide 
that, in exceptional cases where schedular evaluations are 
found to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director of Compensation and 
Pension Service for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2002).  
"The governing norm in these exceptional cases is:  a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2002).  

In this particular case, though, there simply is no 
indication of an exceptional or unusual disability picture 
that would warrant such extraordinary action (i.e., there is 
no evidence of any recent periods of hospitalization, much 
less frequent inpatient care, or marked interference with 
employment-meaning above and beyond that contemplated by the 
rating currently assigned).  In the absence of these special 
factors, there are no grounds for referring this case for 
extra-schedular consideration.  See, e.g., Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

The claim for an initial rating higher than 10 percent for 
the Crohn's disease with gastroesophageal reflux and 
pseudodiverticulum is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

